Cole, J.
The circuit court excluded the record of the deed from Buttrick to Eollett as evidence, because the deed was not executed in the presence of two witnesses, who subscribed their names to the same as such, which was necessary to entitle the deed to record. The name of the witness Boynton is not signed in the usual place, but we agree fully with the counsel for the plaintiff, that it is perfectly manifest from the face of the instrument that Boynton’s name was subscribed as a witness to the execution of the deed. We think the deed was sufficiently witnessed to entitle it to be recorded; and, as a matter of course, the record thereof was competent evidence.
By the Court. — The judgment of the circuit court is reversed, and a new trial ordered.'